t c memo united_states tax_court loren dunlap and nancy dunlap et al petitioners v commissioner of internal revenue respondent docket nos filed date frank agostino kathleen pakenham and david l evans for petitioners marc lee caine alex shlivko james p a caligure marissa j savit and nancy j lee for respondent 1cases of the following petitioners are consolidated herewith roy zeluck docket no christopher and claire baldwin smith docket no jan p marks docket no donna weinheim docket no susan g anderson and rick b honey docket no and thomas rukan and alexandra wheeler docket no memorandum findings_of_fact and opinion goeke judge these cases involve charitable_contribution deductions claimed as the result of a historic preservation easement facade easement contribution respondent determined the following income_tax deficiencies and additions to tax with respect to petitioners in these consolidated cases loren and nancy dunlap docket no year deficiency sec_6662 penalty dollar_figure big_number dollar_figure big_number roy zeluck docket no year deficiency penalties sec_6662 sec_6662 dollar_figure dollar_figure dollar_figure christopher and claire baldwin smith docket no year deficiency sec_6662 penalty dollar_figure big_number big_number dollar_figure big_number big_number jan p marks docket no year deficiency sec_6662 penalty dollar_figure big_number dollar_figure big_number donna weinheim docket no year deficiency penalties sec_6662 sec_6662 dollar_figure big_number dollar_figure -0- dollar_figure susan g anderson and rick b honey docket no year deficiency sec_6662 penalty dollar_figure dollar_figure thomas rukan and alexandra wheeler docket no year deficiency penalties sec_6662 sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number after concessions the issues for decision are whether petitioners are entitled to charitable_contribution deductions under section resulting from the donation of a facade easement on their condominium building to the national architectural trust nat we hold that they are not whether cash contributions made by petitioners loren and nancy dunlap dunlaps christopher and claire baldwin smith smiths and thomas rukan and alexandra wheeler rukan wheeler to nat are deductible as charitable_contributions under sec_170 we hold the cash contributions are deductible and whether petitioners are liable for the accuracy-related_penalties under sec_6662 and h we hold they are not 2respondent concedes all penalties determined against petitioner jan p marks petitioners thomas rukan and alexandra wheeler conceded the deduction for a cash payment to national architectural trust of dollar_figure for tax_year but now seek to claim the deduction for 3unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the dunlaps the smiths and roy zeluck resided in new york new york at the time their petitions were filed jan p marks resided in las vegas nevada at the time his petition was filed donna weinheim resided in southampton new york at the time her petition was filed susan g anderson and rick b honey anderson honey resided in weston connecticut at the time their petition was filed rukan wheeler resided in brooklyn new york at the time their petition was filed cobblestone and related parties the cobblestone loft condominium cobblestone is a seven-story loft building in the tribeca north historic_district of new york new york cobblestone is made up of units including two penthouses and unit owned by cobblestone for use by the superintendent cobblestone also has parking spaces all petitioners owned units within cobblestone during the cobblestone board_of managers cobblestone board has general oversight over the property and consists of five people who are elected at an annual meeting the owner of each unit or parking space in cobblestone also holds an ownership_interest in the common elements of cobblestone totaling of the common elements among all units and parking spaces the ownership interests in the common elements vary with the individual units as well as the parking spaces the declaration of condominium defines the common elements as the property including the land and all parts of the building and improvements thereon other than the units the cobblestone bylaws require unit owners to seek approval from the cobblestone board before making changes to cobblestone’s common elements andrews building corp abc is the building management company hired by the cobblestone board to manage the property for handling the day-to-day operations of cobblestone abc received approximately dollar_figure to dollar_figure a month from cobblestone steven mcgrath was the treasurer of the cobblestone board mr mcgrath’s responsibilities as treasurer included preparing the annual budget reviewing all monthly expenses and dealing with any mechanical issues the facade easement donation a introduction nat is a sec_501 charitable_organization formed in which holds over preservation easements on buildings across the country including over in new york city nat was introduced to the cobblestone board by abc abc explained to the cobblestone board that nat was interested in holding facade easements that would preserve the character of the neighborhood and that donors could participate in the federal historic preservation tax incentive program program qualifying them for tax deductions if they donated a facade easement on cobblestone the cobblestone board did a preliminary review of nat materials distributed by abc and then met with daniel reardon the cobblestone board was told that mr reardon was a nat employee but he actually worked for a related_entity as described below on date mr reardon made a presentation to the cobblestone board concerning the possibility of cobblestone’s participating in the program he explained the need to complete a qualified_appraisal of cobblestone abc recommended that the cobblestone board have the program reviewed by a tax attorney nat introduced mr mcgrath to the law firm herrick feinstein llp herrick feinstein herrick feinstein had previously done paid legal work for nat in connection with other facade easement donations mr mcgrath and other board members asked various people about herrick feinstein including mr mcgrath’s personal accountant and the cobblestone board’s attorney aaron shmulewitz abc issued a letter to all unit owners with information about the program the letter stated that by granting a facade easement each unit owner would be entitled to a tax deduction of to of the value of the unit the letter also stated that the cobblestone board had been in contact with an experienced law firm concerning the facade easement donation and related tax benefits the cobblestone board decided to retain herrick feinstein and had mr shmulewitz review and negotiate herrick feinstein’s engagement herrick feinstein’s engagement letter to the cobblestone board made out to the attention of mr mcgrath contained a statement that herrick feinstein also represented nat in connection with answering questions of prospective grantors mr mcgrath signed the letter on date and in doing so waived any possible conflicts the cobblestone board agreed to pay dollar_figure plus disbursements for herrick feinstein’s representation abc distributed information packages to all unit owners advising them of herrick feinstein’s representation and providing them with additional information concerning the tax deduction dennis russo was a partner in herrick feinstein’s real_estate department and the contact attorney at herrick feinstein for the cobblestone board at an date cobblestone board meeting mr russo explained the facade easement donation process and made certain recommendations the cobblestone board agreed to draft a letter to the unit owners to be reviewed by mr russo setting forth the steps necessary to effect the facade easement donation and a timeline of events it was also agreed that mr russo would be available to discuss the facade easement donation with tax advisers of unit owners although it was not established that he did so at some point herrick feinstein provided the cobblestone board with an opinion letter which concluded that the facade easement donation constituted a qualified_conservation_contribution which could be deducted pro_rata by each unit owner while the letter was dated as of date a footnote in the letter references a document not released until date the letter is written on mr russo’s letterhead but it does not contain his signature instead the opinion letter is signed herrick feinstein the opinion letter was distributed to each unit owner at an unknown time mr mcgrath had previously worked with miller samuel inc miller samuel an appraisal firm established in jonathan miller was the president chief_executive_officer and cofounder of miller samuel he is also a cofounder and managing principal of miller cicero llc which provides commercial real_estate_valuation services mr miller is a licensed real_estate appraiser in new york in date miller samuel sent a proposal letter to mr mcgrath concerning the possibility of engaging miller samuel to prepare an appraisal for the facade donation before sending the proposal letter miller samuel had been in contact with mr reardon and herrick feinstein about cobblestone’s need for an appraisal miller samuel sent the proposal letter to mr mcgrath at the request of mr reardon nat’s referral of miller samuel to cobblestone had either no value or an insignificant value to the cobblestone unit owners several other members of the cobblestone board knew of miller samuel and felt miller samuel would be able to properly prepare the appraisal the cobblestone board decided to retain miller samuel and herrick feinstein reviewed the miller samuel engagement letter the unit owners paid miller samuel’s appraisal fee of approximately dollar_figure nat did not make any payment to miller samuel in connection with the cobblestone facade easement donation nat provided certain minor administrative work necessary to the facade easement donation including baseline documentation on cobblestone’s application with the u s department of the interior national park service nps and assisting with the recording of the easement deed this administrative work was done so that nat would be assured of holding an enforceable facade easement in perpetuity any benefits accruing to unit owners as a result of such work were incidental and insignificant b the facade easement donation and easement deed on date the cobblestone board executed an application to the nps to certify cobblestone as a historic_structure herrick feinstein facilitated the certification in date the nps certified that cobblestone contributes to the significance of the tribeca north historic_district and is a certified_historic_structure for charitable_contribution and conservation purposes in accordance with the tax treatment extension act of on date the cobblestone board held a meeting during which mr russo informed the cobblestone board that the facade easement deed was complete and that it needed to be executed before date for the unit owners to be able to claim tax deductions from the facade easement donation for the cobblestone board reviewed the deed and voted unanimously to execute it mr mcgrath executed the facade easement deed as treasurer of the cobblestone board on or about date the deed was accepted by nat and delivered to the new york city department of finance office of the city register on date the facade easement deed was an agreement between nat and the cobblestone board which donated a scenic open space and an architectural facade conservation_easement to nat the facade easement deed restricts the cobblestone board’s ability to undertake any alteration construction or remodeling of cobblestone’s facade without the express written consent of nat the cobblestone board also agreed that any rehabilitation work or new_construction work on the facade whether or not nat consented to the work would comply with the requirements of all applicable federal state and local laws and regulations c mr miller’s appraisal mr miller of miller samuel appraised the cobblestone facade easement mr miller completed the appraisal on date after inspecting both the interior and exterior of cobblestone on date mr miller supplemented the appraisal and annexed a copy of the executed facade easement deed to the appraisal mr miller’s appraisal identified the address block and lot number of cobblestone 4the supplement was executed to correct the assignment of parking space to unit 6e rather than unit 4a and to clarify that the appraisal was based on the facade easement deed it also included an addendum to the appraisal that corrected any errors due to the wrongful assignment of parking space contained a description of cobblestone’s neighborhood site and zoning designation contained a discussion of historic facade conservation easements included floor plans and photographs of cobblestone and an appraisal of each individual unit as a percentage of cobblestone’s fair_market_value explained the agreement between nat and petitioners concerning the use of the property after the facade easement donation included the name and address of mr miller included mr miller’s new york license number stated that the date of the valuation was as of date defined market_value as the most probable price which a property should bring in a competitive and open market under all conditions requisite to a fair sale the buyer and seller each acting prudently and knowledgeably and assuming the price is not affected by undue stimulus stated that the fair_market_value of the facade easement as of date was dollar_figure or of the appraised value of cobblestone before the easement of dollar_figure included a table apportioning that value to each of the individual units provided an estimate of cobblestone’s value both before and after the facade easement and determined the value of the facade easement according to the amount by which the value of cobblestone was diminished completed the uniform standards of professional appraisal practice discussed the cost income and market data analysis valuation approaches and determined that the cost approach and the income approach were not reliable in the appraisal of individual condominium units in the subject market stated that the market data analysis approach would best reflect current market conditions based on the sale prices of actual transactions compared similar properties that were transferred close to the valuation_date considered the restrictions imposed by the new york city landmarks preservation commission and determined that the facade easement was more onerous recognized that in the future as real_estate market participants gain awareness of historic preservation easements a loss in value could be more readily abstracted and thereby reflected in transaction prices recognized that when transaction data becomes available the change in real_estate values to reflect this difference in property rights may or may not be consistent with published irs guidance referred to in the appraisal as the primoli letter a document on the nps and irs web sites written by irs employee mark primoli the primoli letter before being revised stated internal_revenue_service engineers have concluded that the proper valuation of an facade easement should range from approximately to of the value of the property this letter was sent to unit owners in one of their information packages discussed several tax_court cases in which valuation of a facade easement was in dispute described the market conditions around the time of the valuation’s effective date and concluded that a reduction in cobblestone’s value as a result of the facade easement donation was appropriate when considering the restrictions already in place as a function of cobblestone’s location in a new york city historic_district the lost opportunity for advertising on the east facade and the fact that cobblestone has three street level facades affected by the easement as opposed to just one or two street-level facades copies of the completed appraisal were given to all unit owners springfield management services cash contributions and nat’s enforcement of the facade easement a springfield management services nat was founded by jim kearns and steve mcclain springfield management services sms a for-profit organization was also formed by mr kearns and mr mcclain mr kearns and mr mcclain each owned of sms in addition to their positions with sms mr kearns served as president or copresident of nat from at least to and mr mcclain served as either a director copresident or president of nat from at least to while they were working for nat they also received compensation from sms at least one other officer of nat was also an employee of and received compensation from sms in addition to nat employees also employed by sms several sms employees and independent contractors held themselves out as actually working for nat when they did not mr reardon was one such sms independent_contractor although he worked for and was paid_by sms he was represented to the cobblestone board as a nat representative sms had an agreement with nat to provide services to help nat establish its facade easement program including providing educational_services to donors assisting with the nps donation application including taking photographs required for the application preparing easement documents and fundraising activities sms did not monitor the easements held by nat only nat undertook such postdonation activities sms received a percentage of donor cash contributions paid to nat described further infra sms then paid a percentage of the money it received to sms employees and independent contractors during nat paid dollar_figure to sms amounts paid to sms increased to approximately dollar_figure million and dollar_figure million during and respectively but dropped to approximately dollar_figure million and dollar_figure in and respectively herrick feinstein had previously provided legal services to sms in addition to those it provided to nat the fact that herrick feinstein had previously done legal work for sms was not disclosed to the cobblestone board indeed it appears that the existence of sms was never disclosed to abc or anyone at cobblestone although mr mcgrath may have discovered sms’ existence when sms paid the cobblestone board dollar_figure as described further infra nat terminated its agreement with sms in december of because of concerns regarding nat’s entanglement with a for-profit entity sms dissolved in date before and after sms’ dissolution many sms employees were hired by nat b cash contributions as a condition of the facade easement donation unit owners were required to make cash contributions to nat purportedly for monitoring and other fees associated with enforcing the facade easement on cobblestone described further infra in its historic preservation easement guide the nps stated that such monitoring fees paid to organizations holding historic preservation easement sec_5although the agreement was terminated in nat’s tax returns for and still reflect significant payments made to sms as a result of existing obligations nat had to sms specifically listing nat were deductible as charitable_contributions nat enforced the cash contribution by telling unit owners that they would not receive their forms noncash charitable_contributions required to claim a deduction for the facade easement donation until nat received the cash contributions the unit owners all made contributions to nat equal to of their units’ shares of the appraised value of the facade easement donated to nat the contributions were made after the appraisal had been completed and totaled dollar_figure nat sent letters to the unit owners thanking them for their cash and facade conservation_easement contributions the letters stated that the unit owners had received no goods or services in return for their contributions and also indicated the amount of each unit owner’s cash contribution thirty-five percent of the cash contributions made to nat by cobblestone unit owners was paid_by nat to sms two percent was also paid_by nat to abc in early for abc’s administrative work involving the cobblestone facade easement donation at the suggestion of mr mcgrath abc paid half of thi sec_2 into the cobblestone operating account in recognition of the cobblestone board’s 6the same guide also advised potential preservation easement donors to check with easement holding organizations for qualified_appraiser recommendations administrative work in addition mr reardon offered to pay mr mcgrath dollar_figure for the large amount of work mr mcgrath had personally performed but mr mcgrath turned the money down after mr mcgrath refused the dollar_figure sms paid the cobblestone board dollar_figure c nat’s enforcement of the facade easement from to nat’s total expenses were approximately dollar_figure dollar_figure dollar_figure million dollar_figure million dollar_figure million dollar_figure million and dollar_figure million respectively in the year of its formation nat was granted easements and spent less than dollar_figure on monitoring photography in nat was granted new easements and spent less than dollar_figure on monitoring photography in nat was granted new easements and spent dollar_figure on monitoring photography fees in nat was granted approximately new easements and spent dollar_figure to monitor the easements it held by the end of nat held over easements and spent dollar_figure to monitor them by the end of nat held over 7for both and nat combined monitoring photography fees and fees it charged to install plaques at protected properties in nat began separating the two expenses and in that year spent dollar_figure on plaque expenses compared with only dollar_figure spent on monitoring photography 8in nat began listing the total amount spent on monitoring as opposed to just listing the amount spent on monitoring photographs easements and spent dollar_figure to monitor them by the end of nat held over easements and spent dollar_figure to monitor them nat’s monitoring process purportedly consists of visiting each property annually and taking photographs to make sure the property was in compliance with the easement reviewing any requests for alterations made by the property owners and discussing the easement and its consequences with new owners when an easement property was sold the property visits are made by nat employees traveling from washington d c their travel costs are included in nat’s monitoring expenses the property visits involve an inspection and photographing of a property’s exterior only no inspection of the interior is made nat evaluates changes to easement properties using standards promulgated by the secretary of the interior for historic buildings and has a variety of potential legal options should the terms of one of its easements be violated in spite of the extensive easement donation process cobblestone was somehow not included in nat’s easement monitoring process until date four other easement properties had been similarly overlooked 9respondent claims that nat did not notice the lack of monitoring of cobblestone until the irs began auditing petitioners’ tax returns as a result of the facade easement donation however no evidence relating to audit dates or the date which nat learned of the audit was introduced d the new york city landmarks preservation commission the new york city landmarks preservation commission lpc is the agency responsible for identifying and designating new york city landmarks and buildings in new york city’s historic districts the lpc also has a set of regulations with which historic buildings must comply if a historic property fails to comply with lpc regulations the lpc has a variety of legal options including imposition of fines up to dollar_figure as well as injunctive relief these regulations are slightly different from the secretary of the interior’s standards used by natdollar_figure in order for owners of historic properties to make certain changes to their property including changes to a building’s facade such as adding advertising signage they must first obtain permission to make the change from the lpc the lpc has over staff members performing a variety of duties four of the full-time staff members are dedicated specifically to enforcement of lpc regulations while lpc staff do not perform annual monitoring visits of the big_number historic properties covered by lpc regulations staff members do pay visits to or review photographs of properties for a variety of other purposes during such visits or reviews staff members may notice a violation of lpc regulations and act on it in 10one such difference is that the lpc regulations permit brick cleaning with water pressure up to pounds per square inch as opposed to the secretary of interior’s standards which limit water pressure to pounds per square inch addition to lpc staff there are a large number of community groups and preservation activists in contact with the lpc over a thousand times each year regarding potential violations of lpc regulations cobblestone is a historic property subject_to lpc regulations in addition cobblestone also has a sound first-class condition designation under lpc regulations this special designation applied to approximately of the big_number properties subject_to lpc regulations and results in designated properties’ being subject_to a higher standard of preservation than the normal lpc standard the sound first-class condition designation applies to a property in perpetuity in addition to its special designation one of petitioners’ expert witnesses also stated that cobblestone entered into a continuing maintenance agreement with the lpc regarding inspections of the property to take place every five years the continuing maintenance agreement is described further infra information about petitioners petitioners each attached a form_8283 to their income_tax return reporting cobblestone’s address and the owners’ respective unit numbers the overall physical condition of the donation being a historic preservation easement donation their unit’s portion of the appraised value of the easement and that the type of property donated was real_estate however petitioners did not complete portions of the forms regarding the donor’s cost of or basis in the donated property the date the donor acquired the property and how the donor acquired the property an authorized representative of nat executed the donee acknowledgment on the forms representing that nat was a qualified_organization under sec_170 and that nat received the easement on date mr miller executed the declaration of appraisal included on the forms certifying that he was a qualified_appraiser and stating the date of appraisal as being date of the cash contributions to nat respondent seeks to disallow only those made by the dunlaps the smiths and rukan wheeler we therefore do not address any cash contributions made or resulting deductions claimed by the remaining petitioners a loren and nancy dunlap the dunlaps resided in unit 4b which was owned by nancy dunlap’s limited_liability_company jdc properties-ii llc jdc properties jdc properties acquired the unit on date as well as a undivided_interest in the common elements of cobblestone nancy dunlap has a degree in anthropology and history from the university of denver she graduated from st john’s university law school in and is a senior adviser and trustee for former new jersey governor john corzine’s trust jdc properties is a disregarded_entity for federal tax purposes the value of unit 4b was approximately dollar_figure million before the facade easement was granted to nat the dunlaps timely filed their and income_tax returns on date and respectively on their return they claimed a noncash charitable_contribution_deduction of dollar_figure for the donation of the facade easement they deducted dollar_figure of the dollar_figure for and carried over and deducted the remaining dollar_figure for the dunlaps also deducted a cash contribution to nat of dollar_figure on their tax_return the dunlaps’ and income_tax returns were prepared by theresa sanford a return preparer from faucett taylor associates llp neil faucett had served as nancy dunlap’s accountant for over years nancy dunlap testified that she sent mr faucett all materials she received relating to the facade easement donation she further testified that she discussed the facade easement donation deduction with mr faucett and relied on his advice in claiming the deductions on date respondent mailed a notice_of_deficiency to the dunlaps for the and tax years to which they timely filed a petition contesting the deficiencies b roy zeluck mr zeluck owns and resides in unit 1c which he acquired on date mr zeluck also acquired a undivided_interest in the common elements of cobblestone he is the owner of a custom door and window manufacturing business the value of unit 1c was approximately dollar_figure million before the facade easement was granted to nat mr zeluck signed his income_tax return for the tax_year on date on his return he claimed a noncash charitable_contribution_deduction of dollar_figure for the donation of the facade easement he deducted the entire dollar_figure for mr zeluck’s income_tax return was prepared by his accountant chris brown mr zeluck testified that he discussed the facade easement donation with mr brown and provided mr brown with the informational materials given to mr zeluck by the cobblestone board mr zeluck further testified that he relied on mr brown’s advice in claiming the deduction on date respondent mailed a notice_of_deficiency to mr zeluck for the tax_year to which mr zeluck timely filed a petition contesting the deficiency c christopher and claire baldwin smith the smiths own and reside in unit 1d which they acquired on date the smiths also acquired a undivided_interest in the common elements of cobblestone mr smith is an architect and was a member of the cobblestone board during however he was not very involved in the facade easement issue he did not attend every board meeting and was not involved in the retention of herrick feinstein the smiths timely filed their income_tax return on date and filed an amended return on date they also timely filed their income_tax return on date and timely filed their income_tax return on date on their amended return they claimed a noncash charitable_contribution_deduction of dollar_figure for the donation of the facade easement the smiths deducted dollar_figure of the dollar_figure for and carried forward the remaining dollar_figure they deducted a cash contribution to nat of dollar_figure on their tax_return as well as a portion of the dollar_figure carried over from for a total of dollar_figure in charitable deductions for the remaining dollar_figure was carried over and deducted for the smiths’ income_tax returns and amended tax_return for the years at issue were each prepared by a return preparer the return was prepared by ron ostermann while the amended return as well as the and returns were prepared by pamela chan a certified_public_accountant mr smith testified that he provided the informational materials they received from the cobblestone board to ms chan and relied on her advice in claiming the deductions on date respondent mailed a notice_of_deficiency to the smiths for the and tax years to which they timely filed a petition contesting the deficiencies d jan p marks mr marks owned and resided in unit 2c which he acquired on date he also acquired a undivided_interest in the common elements of cobblestone mr marks holds a b s e in finance and is the chief financial officer of pure management group his responsibilities include overseeing the finance function of pure management group including financial reporting accounting and corporate development mr marks timely filed his and income_tax returns on date and respectively on his return he claimed a noncash charitable_contribution_deduction of dollar_figure for the donation of the facade easement he deducted dollar_figure of the dollar_figure for and carried over and deducted the remaining dollar_figure for mr marks prepared his own tax returns on date respondent mailed a notice_of_deficiency to mr marks for the and tax years to which he timely filed a petition contesting the deficiency e donna weinheim ms weinheim owned and resided in unit 2b which she acquired on date she also acquired a undivided_interest in the common elements of cobblestone ms weinheim was a retiree who had previously worked as a creative director in advertising agencies ms weinheim timely filed her and income_tax returns on date and respectively on her return she claimed a noncash charitable_contribution_deduction of dollar_figure for the donation of the facade easement she deducted dollar_figure of the dollar_figure for and carried over and deducted the remaining dollar_figure for ms weinheim’s income_tax returns for the years at issue were prepared by steve fruschtick her accountant of years she testified that she discussed the facade easement donation with him and relied on his advice in claiming the deductions on date respondent mailed a notice_of_deficiency to ms weinheim for the and tax years to which she timely filed a petition contesting the deficiencies f susan g anderson and rick b honey anderson honey resided in unit 2e ms anderson acquired unit 2e as well as a undivided_interest in the common elements of cobblestone on date anderson honey filed their income_tax return on date on their return they claimed a noncash charitable_contribution_deduction of dollar_figure for the donation of the facade easement they deducted dollar_figure of the dollar_figure for anderson honey’s tax_return was prepared by suhendra patel of arthur green co pc mr honey testified that he discussed the facade easement donation with mr patel and relied on mr patel’s advice in claiming the deductions mr patel died before the trial on date respondent mailed a notice_of_deficiency to anderson honey for the tax_year to which they timely filed a petition contesting the deficiency g thomas rukan and alexandra wheeler rukan wheeler resided in unit 6c during ms wheeler acquired unit 6c as well as a undivided_interest in the common elements of cobblestone on date rukan wheeler timely filed their income_tax return on date their income_tax return on date and their income_tax return on date on their return they claimed a noncash charitable_contribution_deduction of dollar_figure for the donation of the facade easement they deducted dollar_figure of the dollar_figure for and carried the remaining dollar_figure forward they also deducted a cash contribution to nat of dollar_figure for for they deducted dollar_figure of the dollar_figure carried over from another dollar_figure from the carried-over amount was deducted for rukan wheeler’s income_tax returns for the years at issue were prepared by richard gentilozzi ms wheeler’s accountant and tax adviser for years ms wheeler primarily handled the couple’s taxes and testified that she discussed the facade easement donation with mr gentilozzi and provided him with all documents she received on the subject ms wheeler further testified that she relied on mr gentilozzi’s advice in claiming the deductions rukan wheeler were not aware that part of their cash contributions to nat were later paid to abc and the cobblestone board they conceded that they claimed the cash contribution deduction for the incorrect tax_year and claim they are entitled to the same deduction for instead respondent does not object to the new claim but still seeks to disallow the deduction as claimed for on date respondent mailed a notice_of_deficiency to rukan wheeler for the and tax years to which they timely filed a petition contesting the deficiencies expert witnesses and other information a trial was held may through in washington d c no one from herrick feinstein testified and none of petitioners’ tax_return_preparers testified respondent subpoenaed the return preparers to testify but chose not to call them both petitioners and respondent submitted two expert reports respondent’s experts were john guyer and timothy barnes mr guyer is a senior appraiser for the internal_revenue_service and has over years of appraisal experience before working for the internal_revenue_service mr guyer was director of valuation and consulting at landauer realty group inc in manhattan new york and managing director at barnett appraisal in little silver new jersey mr barnes is the managing director of the capital markets group at cushman wakefield inc in new york new york and has over years of appraisal experience before joining cushman wakefield inc mr barnes was the director of real_estate practice at pricewaterhousecoopers llp in new york new york and an employee at marchitelli barnes co inc in new york new york petitioners’ experts were marilyn weitzman and michael ehrmann ms weitzman is president of the weitzman group inc in new york new york ms weitzman’s prior appraisal experience includes being a principal at korpacz weitzman inc in new york new york and assistant vice president of the investment services division of landauer associates inc in new york new york mr ehrmann is the vice president of jefferson and lee appraisals inc in pittsburgh pennsylvania although his employer’s mailing address is in pennsylvania mr ehrmann has appraised several preservation easements in new york new york mr ehrmann has also taught several real_estate appraisal continuing education courses throughout the country opinion respondent puts forth the following arguments in support of his contention that petitioners are not entitled to charitable_contribution deductions under sec_170 as a result of the facade easement donation the cobblestone board did not have power to grant a facade easement to nat the facade easement deed was not recorded until making the deductions claimed for improper petitioners have not substantiated their charitable_contributions the facade easement granted is invalid under sec_170 and the related regulations and even if the facade easement were valid it has no value in addition respondent argues that cash payments made by the dunlaps the smiths and rukan wheeler to nat are not deductible as charitable_contributions under sec_170 because the cash payments were not contributions or gifts within the meaning of sec_170 or the cash payments were nondeductible conditional gifts finally respondent argues that petitioners are liable for accuracy-related_penalties under sec_6662 and h because we find that the facade easement donated to nat had no value we only address that argument the cash contribution issue and the accuracy-related_penalties i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving by a preponderance_of_the_evidence that these determinations are incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and a taxpayer has the burden of proving entitlement to the deductions claimed rule a 503_us_79 292_us_435 petitioners argue that sec_7491 shifts the burden_of_proof to respondent in these cases petitioners also claim and respondent does not dispute that rule a shifts the burden_of_proof to respondent with regard to some of the charitable_contribution deductions claimed as a result of cash contributions to nat we address the burden_of_proof on the cash contribution issue in that section for reasons explained in the facade easement valuation section we find that petitioners failed to introduce credible_evidence with respect to the fair_market_value of the facade easement donated to nat and as a result sec_7491 does not shift the burden_of_proof to respondent with respect to that issue ii valuation of the facade easement generally no established market exists for determining the fair_market_value of an easement see 85_tc_677 griffin v commissioner tcmemo_1989_130 aff’d 911_f2d_1124 5th cir however the before and after approach has been used on numerous occasions to determine the fair market values of restrictive easements with respect to which charitable_contribution deductions are claimed see eg hilborn v commissioner t c pincite griffin v commissioner tcmemo_1989_130 stotler v commissioner tcmemo_1987_275 see also sec_1_170a-14 income_tax regs before and after approach to be used where no substantial record of marketplace sales is available we described the before and after approach in hilborn v commissioner t c pincite stating-- before value before value is arrived at by first determining the highest_and_best_use of the property in its current condition unrestricted by the easement at this stage the suitability of the property’s current use under existing zoning and market conditions and realistic alternative uses are examined any suggested use higher than current use requires both closeness in time and reasonable probability next to the extent possible the three commonly recognized methods of valuing property capitalized net operating income replacement cost and comparable sales are used but are modified to take into account any peculiarities of the property which impact on the relative weight to be afforded each respective method after value after value is arrived at by first determining the highest_and_best_use of the property as encumbered by the easement at this stage the easement’s terms and covenants are examined individually and collectively and compared to existing zoning regulations and other controls such as local historic preservation ordinances to estimate whether and the extent to which the easement will affect current and alternate future uses of the property next the above-mentioned three approaches to valuing property are again utilized to estimate the value of the property as encumbered by the easement see also sec_1_170a-14 income_tax regs both parties have offered expert appraisal reports and testimony to establish the amounts of petitioners’ charitable_contributions an expert’s opinions are admissible if they assist the trier of fact to understand the evidence or to determine a fact in issue fed r evid we evaluate an expert’s opinion in light of the demonstrated qualifications of the expert and all evidence in the record see 86_tc_547 we are not bound by an expert’s opinions and may accept or reject an expert’s opinion in full or in part in the exercise of sound judgment see 304_us_282 parker v commissioner supra pincite we may also reach a determination of value based on our own examination of the evidence in the record 538_f2d_927 2d cir aff’g tcmemo_1974_285 a description of the expert appraisal reports both respondent and petitioners submitted two expert appraisal reports on the cobblestone facade easement the parties agreed that all four experts were qualified to appraise the cobblestone facade easement they each used the comparable sales approach to value cobblestone or individual units within cobblestone before the facade easement was granted the difference in the expert appraisals is in the after-easement values estimated by petitioners’ and respondent’s experts the cobblestone facade easement is difficult to value because no sales of comparable easement-encumbered condominium properties existed in new york city respondent’s experts each appraised the cobblestone facade easement at zero in reaching their conclusions respondent’s experts each noted that the facade easement restrictions were substantially_similar to restrictions already imposed by the lpc noted that the cobblestone bylaws already required unit owners to seek approval from the cobblestone board for changes to cobblestone’s facade recognized that posteasement sales of individual cobblestone units showed substantial price appreciation and spoke with local real_estate brokers who opined that facade easements had no effect on sales of condominium units the bases for the valuations reached by petitioners’ experts are explained in detail below marilyn weitzman’s appraisal ms weitzman one of petitioners’ experts estimated that the facade easement donation reduced the value of cobblestone as a whole by dollar_figure as of date she then apportioned this loss in value to each of the unit owners’ units on the basis of the percentage of the common elements each unit owner owned ms weitzman’s appraisal began by valuing the entirety of cobblestone as a condominium at dollar_figure using the comparable sales approach and analyzing sales of comparable condominiums she then switched to the income approach in order to determine the percentage by which the facade easement donation reduced the value of cobblestone this process had several steps the first step in ms weitzman’s appraisal was to value cobblestone before the easement donation assuming that cobblestone was converted to rental use in doing so ms weitzman using various market data estimated rental revenue for each unit in cobblestone and estimated other revenue from use of cobblestone’s parking spaces as well as revenue gained from advertising placed on cobblestone’s facadedollar_figure ms weitzman then estimated expenses using cobblestone’s historical expenses as well as data from other comparable condominiums ms weitzman determined that cobblestone’s net operating income as a rental property would be dollar_figure she applied a capitalization rate of to the net operating income to arrive at a before easement income approach valuation of dollar_figure the second step in ms weitzman’s income approach was to appraise cobblestone’s rental use valuation after the easement donation in doing so ms weitzman kept rental and parking revenue constant reduced facade advertising revenue to dollar_figure increased various expenses and increased the capitalization rate to dollar_figure the adjustments to revenue and expenses had the 11ms weitzman assumed that cobblestone would have been able to place advertising on the facade had the facade easement not been donated to nat 12ms weitzman arrived at this capitalization rate by reviewing data such as u s treasury bond yields sales of comparable condominium units in new york city and other apartment transactions 13ms weitzman projected insurance costs to rise from cents to cents per square foot repair and maintenance_costs to rise from cents to dollar_figure per square foot and legal and professional expenses to rise from cents to cents per square foot these increases appear to be based on cobblestone’s expenses for year sec_2002 and as well as similar expenses of comparable condominiums without easements 14ms weitzman’s appraisal report stated that an increase in the capitalization continued effect of reducing net operating income to dollar_figure after the easement donation applying the modified capitalization rate to this modified net operating income figure led ms weitzman to arrive at an after-easement income approach valuation of dollar_figure the third step in ms weitzman’s appraisal noted that the dollar_figure after- easement income approach valuation was approximately lower than the before-easement income approach valuation of dollar_figure ms weitzman took thi sec_15 and applied it against her original comparable sales approach valuation of dollar_figure for cobblestone thus arriving at a facade easement valuation of dollar_figure at trial ms weitzman characterized her technique as innovative but supportable petitioners’ other expert witness testified that ms weitzman’s technique was a very imaginative look at a difficult appraisal problem one of respondent’s expert witnesses timothy barnes criticized ms weitzman’s appraisal report for valuing cobblestone as if the highest_and_best_use of the property had changed to rental property from owner-occupied condominiums and continued rate of this amount would be needed in order to attract a prudent investor who would be buying an impaired bundle of rights she stated that cobblestone’s bundle of rights would be impaired because the restrictions imposed by nat were more stringent than those imposed by the lpc for improperly estimating any increases in cobblestone’s operating_expenses resulting from donation of the facade easementdollar_figure michael ehrmann’s appraisal mr ehrmann petitioners’ other expert estimated that the facade easement donation reduced the value of cobblestone as a whole by dollar_figure like ms weitzman he then apportioned this loss in value to each of the unit owners’ units on the basis of the percentage of the common elements each unit owner owned mr ehrmann’s appraisal report states that he utilized the comparable sales approach as the sole method to estimate the value of the subject property before and after donation of the facade easement however part of mr ehrmann’s appraisal report involves discounting sales across several years back to a constant date at trial mr ehrmann testified that because he was dealing with multiyear sales he used the discounted cashflow approach in part which straddles the fence between the comparable sales approach and the income capitalization approach mr ehrmann began by estimating the value of cobblestone before donation of the facade easement at dollar_figure using the comparable sales approach to 15mr barnes testified that there were some one-time blips in some expenses such as insurance which distorted ms weitzman’s results a review of cobblestone’s tax returns from through confirms this testimony determine the value of cobblestone after the facade easement donation mr ehrmann compared the sale prices of all after-easement nonpenthouse sales sales in total of cobblestone units with sales of nonpenthouse non-easement- encumbered condominiums that occurred during the same period from to dollar_figure he also compared after-easement cobblestone penthouse sales with penthouse sales in other properties mr ehrmann’s appraisal report states that in order to compare the sales of cobblestone units with sales of units from other buildings he discounted all sales data to a net present_value as of the appraisal date date his appraisal report recognized that generally discounting is utilized to develop net present values for anticipated revenues however mr ehrmann believe s that development of net present values back to the easement date is an appropriate and valuable method for determining what impact the easement has had on the subject revenues in order to discount the sales data back to date mr ehrmann had to first develop a discount rate he was unable to find data on discount rates 16these sales were from condominiums which mr ehrmann found comparable to cobblestone the comparable condominiums were subject_to lpc regulations but no information was provided on whether they had the same sound first class condition designation which cobblestone had specifically applicable to residential condominiums however the korpacz real_estate investor survey did provide discount rates for multifamily rental housing from eight quarters in and mr ehrmann found multifamily rental housing to share many of the same characteristics as residential condominiums although the average discount rate for multifamily rental housing was using the eight quarters mr ehrmann chose mr ehrmann believed that residential real_estate condominiums were a riskier investment than multifamily housing and therefore used a discount rate of applying his discount rate to the cobblestone nonpenthouse sales and comparable nonpenthouse sales from led mr ehrmann to find that the discounted value of the comparable sales dollar_figure per square foot was higher than the discounted value of cobblestone unit sales dollar_figure per square foot the appraisal report stated that it is also significant to note that the comparable properties had sales in and and cobblestone had no units transfer during this period many owners of easement encumbered properties around the country have told me that the easements have resulted in delays in finding buyers for their properties mr ehrmann’s appraisal report next made several adjustments to the figure he first reduced this figure by to as a result of differences between cobblestone and the comparable properties such as various amenities parking and building condition he further reduced the original figure to as a result of comparing penthouse sales from and adjusting to reflect no measurable easement impact on the penthouses during the period under study finally mr ehrmann considered a continuing maintenance agreement entered into between cobblestone and the lpcdollar_figure mr ehrmann found the requirements of cobblestone under the agreement to be limited but he further reduced the original figure to mr ehrmann applied the diminution in value to his before-easement valuation of cobblestone to arrive at an after-easement valuation of cobblestone of dollar_figure mr ehrmann’s easement valuation was the difference between these two numbers dollar_figure 17under the continuing maintenance agreement cobblestone was required to have cobblestone inspected every five years by a preservation architect to be selected from a list provided by the lpc to make sure the building remained in sound first class condition the inspection was to cover various elements of both the interior and the exterior of the building the preservation architect was required to prepare a report days after each inspection which detailed work which should be completed to maintain the building in sound first-class condition within nine months from the report date cobblestone was required to either complete the work detailed in the report or else contest the required work with the lpc the inspection the report and the work were all to be completed at cobblestone’s expense other provisions of the continuing maintenance agreement imposed reporting obligations on cobblestone in case of fire or other damage to the property at trial mr barnes one of respondent’s expert witnesses criticized mr ehrmann’s appraisal report on several issues mr barnes’ biggest critique was mr ehrmann’s use of discounting mr barnes opined that there is absolutely nothing in the raw data that indicates that there’s any difference in the appreciation rates or the values being achieved on the typical parabola up up up into and then of course down for a couple of years in the wake of the recession instead mr barnes claims that the act of discounting created a huge distortion in mr ehrmann’s discounted sales figures and that it’s never clear why discounting needs to be applied at all mr barnes also testified that he could not recall having ever seen a series of sales transactions set out over the actual years when they took place and then discounted back to an imaginary year zero mr barnes explained that discounting has a smaller effect on data closer to the control time date in this case and a larger effect on data more distant in time from the control time when data is spaced roughly evenly over time this is not an issue however the data in this case was not spaced evenly over the period no sales of cobblestone nonpenthouse units occurred during the peak year of the real_estate market or whereas of the 18mr barnes took issue with mr ehrmann’s blaming the easement for this gap in sales reasoning that it is not unusual for an owner-occupied condominium continued comparable noneasement nonpenthouse sales took place in and took place in in addition of the cobblestone nonpenthouse unit sales occurred during in what mr barnes characterized as post recession market conditions whereas only of the comparable sales took place in mr barnes concluded that mr ehrmann’s methodology had resulted in a mathematical skewing of the resale data and that no proper sales comparison had taken place b analysis of petitioners’ expert appraisal reports ms weitzman and mr ehrmann reached similar before-easement values for cobblestone which are also similar to the before-easement value of dollar_figure estimated by mr miller and respondent’s expert witnesses we find petitioners’ before-easement valuations to be reasonable and will adopt a before valuation of dollar_figure million the parties’ disagreement concerns how the facade easement donation affected the fair_market_value of cobblestone petitioners’ appraisals submitted by ms weitzman mr ehrmann and mr miller estimate the value of the facade continued with only units such as cobblestone to go through a one- or two-year period without sales easement pincite and of the value of cobblestone respectively both of respondent’s expert witnesses determined the facade easement had no value at trial petitioners withdrew their claim that mr miller was an expert and he did not testify mr miller’s appraisal may therefore not be used as evidence of the fair market values of the facade easement see 125_tc_1 indicating that an appraisal would be inadmissible as evidence of fair_market_value if the author was not accepted as an expert and did not testify and make himself available for cross-examination for reasons explained below we decline to give ms weitzman’s or mr ehrmann’s appraisal reports any probative weight because we find that their conclusions regarding the fair market values of the facade easement lack credibility we therefore find that petitioners failed to provide credible_evidence with respect to the fair market values of the facade easements to meet their burden of sustaining any charitable_contribution_deduction resulting from the facade easement donation ms weitzman’s appraisal report we find that ms weitzman’s appraisal report does not properly value the effect of the facade easement on cobblestone’s highest_and_best_use ms weitzman’s appraisal report states that the highest_and_best_use of the subject site as if vacant is for development of a multifamily residential building the highest_and_best_use as improved is for continued use as a multifamily building this phrasing of cobblestone’s highest_and_best_use left ms weitzman free to alternate between treating cobblestone as an owner-occupied condominium complex and as rental apartments the differences in valuations between these two uses was significant as ms weitzman’s own appraisal report found ms weitzman first valued cobblestone as a condominium at dollar_figure using the comparable sales approach in doing so she used sales data for other comparable condominiums however ms weitzman then utilized the income approach to measure the spread in value assuming an income-producing rental property that is identical to cobblestone using this approach she valued cobblestone at only dollar_figure before the easement donation and dollar_figure after the easement donation she then applied thi sec_15 spread back against the dollar_figure comparable sales valuation to arrive at an easement value of dollar_figure as of date the fact that ms weitzman’s valuation of cobblestone as a rent-producing apartment building was almost half that of her valuation of cobblestone as a condominium should have signaled to ms weitzman that she was not using a constant highest_and_best_use across her valuations her attempts to apply the value reduction found using the income approach to the dollar_figure comparable sales valuation are of no use by her own admission thi sec_15 spread assumed that cobblestone was an income-producing rental property ms weitzman did nothing to determine the effect that the facade easement would have on cobblestone’s value as a condominium in addition her appraisal report results were distorted by what mr barnes characterized as one-time blips in some expenses such as insurance finally ms weitzman increased the capitalization rate under the income approach because a purchaser of cobblestone would be buying an impaired bundle of rights she believed that the bundle of rights would be impaired because the restrictions imposed by nat were more stringent than those imposed by the lpc contrary to ms weitzman we do not believe that the facade easement restrictions and enforcement were any more stringent than the lpc regulations and enforcement as of the date for which ms weitzman valued the easement date the lpc is a well-staffed organization which works with community groups and preservation activists to enforce its regulations applicable to historic structures such as cobblestone although the lpc’s regulations are slightly less rigorous than those promulgated by the secretary of the interior which are the regulations purportedly enforced by nat cobblestone had a special sound first class condition designation with the lpc which caused it to be subject_to a higher standard of preservation than most other historic structures in new york city only of the big_number structures covered by lpc regulations had this special designation petitioners have argued that cobblestone is subject_to a higher level of enforcement of restrictions as a result of the facade easement and nat’s annual monitoring process petitioners point out that the lpc does not monitor the structures covered by its regulations and had only four full-time enforcement staff enforcing regulations on big_number buildings however mr ehrmann noted that cobblestone and the lpc had a continuing maintenance agreement under which cobblestone was required to have cobblestone inspected every five years by a preservation architect to be selected from a list provided by the lpc to make sure the building remained in sound first-class condition unlike nat’s annual monitoring process this inspection covered both the interior and exterior of cobblestone under the agreement cobblestone was required to take certain actions recommended by the preservation architect to make sure cobblestone stayed in a sound first-class condition or else contest such recommendations with the lpc the agreement imposed additional obligations on cobblestone in case of fire or other damage to the property in addition to the lpc’s enforcement efforts we note that nat’s own enforcement efforts of restrictions on cobblestone were poor or nonexistent in indeed cobblestone and four other properties were somehow not included in nat’s easement monitoring process until date a review of nat’s financial data also appears to show an organization more concerned with making money for sms a for-profit entity which employed many of the people who were held out to third parties as working for nat and which was owned by the same two people who founded nat and worked as directors and presidents of nat than monitoring and enforcing the terms of the facade easements it held from to nat paid the following amounts to sms dollar_figure dollar_figure million dollar_figure million dollar_figure million and dollar_figure respectivelydollar_figure from to nat paid the following amounts in monitoring photography expenses less than dollar_figure less than dollar_figure and dollar_figure respectively from to nat spent the following amounts on total monitoring expenses dollar_figure dollar_figure dollar_figure and dollar_figure respectively at the end of year sec_2001 to nat held approximately the following number of easements and respectively 19these payments to sms represent the following percentages of nat’s total expenses during the year sec_2002 to and respectively it appears that from through nat spent only a nominal amount to monitor the easements it held while it paid over dollar_figure million to sms when nat’s obligations to sms ended in nat’s monitoring expenses showed a corresponding increase which was disproportionate to the number of easements added in that year we believe this increase in expenses in and is evidence that nat recognized it was spending an insufficient amount to monitor the easements it held during through these facts support our belief that the facade easement granted to nat did not result in increased restrictions on cobblestone above those required and enforced by the lpc on date the date as of which ms weitzman appraised the facade easement cf simmons v commissioner tcmemo_2009_208 aff’d 646_f3d_6 d c cir finding that easements granted on properties in washington d c did affect the fair market values of the properties because the taxpayer showed the easements would be subject_to a higher level of enforcement than district of columbia preservation laws 20nat terminated its agreement with sms because of concerns regarding nat’s entanglement with a for-profit entity for the reasons discussed above we decline to give ms weitzman’s appraisal report any probative weight and we find that her conclusion regarding the fair_market_value of the facade easement lacks credibility mr ehrmann’s appraisal report we find that mr ehrmann’s method of discounting sales data in this case improperly skewed the resale data and that no proper comparison of sale prices took placedollar_figure discounting data from to of cobblestone nonpenthouse unit sales and comparable nonpenthouse condominium unit sales back to the date of the facade easement grant_date using a discount rate showed that the discounted value of the comparable sales dollar_figure per square foot was higher than the discounted value of cobblestone unit sales dollar_figure per square foot after adjustments resulting from differences in cobblestone and the comparable condominium amenities penthouse sales data and cobblestone’s continuing maintenance agreement with the lpc mr ehrmann concluded that the facade easement reduced the value of cobblestone by 21we do not decide whether mr ehrmann’s methodology itself is improper per se our analysis is limited to the unique facts of this case although mr ehrmann’s appraisal report covers the years to we concur with mr barnes that mr ehrmann’s discounting method skewed the resale data as a result of the inclusion of cobblestone and comparable sales data from to no sales of cobblestone nonpenthouse units occurred during the peak year of the real_estate market or whereas of the comparable noneasement nonpenthouse sales took place in and took place in in addition of the cobblestone nonpenthouse unit sales occurred during in what mr barnes characterized as post recession market conditions whereas only of the comparable sales took place in as a result of the spacing of the data cobblestone discounted sale values were negatively affected by an undersampling of sales in the best real_estate year and an oversampling of sales in the worst real_estate year that effect was not accounted for by mr ehrmann’s appraisal report had mr ehrmann chosen to exclude the years to and use only the data from to his results would have been quite different using mr ehrmann’s same discount rates the comparable condominium units would have sold at an average discounted value of dollar_figure per square foot and cobblestone units would have sold at an average discounted value of dollar_figure per square footdollar_figure this represents an spread in sales value as opposed to the spread found by mr ehrmann reducing the by the same factors which caused mr ehrmann to reduce his figure by as a result of differences in cobblestone and the comparable condominium amenities penthouse sales data and cobblestone’s continuing maintenance agreement with the lpc yields a final spread of approximately between cobblestone unit sale prices and comparable condominium sale prices much smaller than the final value reached by mr ehrmann given the low number of cobblestone sales we do not believe thi sec_3 is significant 22even had mr ehrmann excluded only years and the years with the highest levels of disproportionate sales data and the best worst real_estate years and kept the data the average discounted sales value of the comparable condominiums would have only increased by only dollar_figure per square foot to dollar_figure as there were no cobblestone unit sales in that number would remain unchanged 23the penthouse sales data would have a smaller effect using only the data than the effect it had on the data this is because mr ehrman averaged the total value of cobblestone represented by the penthouses and unaffected by the facade easement into the of cobblestone which was affected by the easement as the effect of the easement on the of cobblestone is not as great considering only the data averaging in the unaffected of cobblestone would not result in as big an effect on the final value 24only sales took place from to and only of these were from to mr ehrmann’s appraisal report appeared to recognize an issue regarding the lack of cobblestone sales in and stating it is also significant to note that the comparable properties had sales in and and cobblestone had no sales during this period many owners of easement encumbered properties around the country have told me that the easements have resulted in delays in finding buyers for their properties regardless of the soundness of this reasoning it does not explain why it is proper to include data from years in which cobblestone sales were either nonexistent or disproportionate to the number of comparable condominium units sold for the reasons stated above we decline to give mr ehrmann’s appraisal report any probative weight and we find that his conclusion regarding the fair_market_value of the facade easement lacks credibility c conclusion regarding valuation of the facade easement any encumbrance on real_property however slight would ordinarily tend to have some negative effect on that property’s fair_market_value evans v 25mr ehrmann’s reasoning on this point is confounding perhaps it would be logical had the gap in cobblestone sales occurred soon after the easement had been granted but in this case the only gap is years after the easement grant we are more inclined to believe mr barnes’ testimony that it is not unusual for a 30-unit condominium such as cobblestone to go through a one- or two-year period without sales commissioner tcmemo_2010_207 even a nominal encumbrance that is placed by the current owner of the property would at the very least deprive a subsequent owner of the opportunity of placing a similar encumbrance on that property id however petitioners have failed to provide sufficient credible_evidence with respect to the fair market values of the facade easement to meet their burden of proving entitlement to their claimed charitable_contribution deductions see eg id respondent disallowed the full amounts of petitioners’ claimed deductions and the burden was on petitioners to show that this disallowance was in error see rule a the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court 757_f2d_1208 11th cir taxpayer had the burden of proving that the valuation of donated property should have been higher than that stated in the notice_of_deficiency aff’g 80_tc_872 considering the expert reports and other evidence we find that petitioners have failed to meet their burden of proving that the value of the cobblestone facade easement was greater than zero we conclude that petitioners are not entitled to any deductions resulting from donation of the cobblestone facade easement iii cash contribution deductions respondent in amendments to his answer first challenged the deductibility of the cash contributions made to nat by the dunlaps the smiths and rukan wheeler cash contributions made to nat by the remaining petitioners are not at issue a burden_of_proof petitioners note and respondent does not dispute that respondent bears the burden_of_proof with regard to the dunlaps and the smiths under rule a because respondent first challenged the cash contributions in amendments to his answer petitioners do not argue rule a applies to rukan wheeler because rukan wheeler conceded in their response to respondent’s amended answer that the deduction was incorrectly claimed on their return rukan wheeler now seek the same deduction for instead petitioners claim that respondent still bears the burden_of_proof under sec_7491 with respect to a deduction by rukan wheeler sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for a tax under subtitle a or b the burden_of_proof with respect to such factual issues will be placed on the commissioner credible_evidence is the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue on if no contrary evidence were submitted 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 we find and respondent does not dispute that rukan wheeler maintained all required records and cooperated with all respondent’s reasonable requests however respondent argues that rukan wheeler failed to comply with the substantiation requirements sec_170 provides that no deduction is allowed under sec_170 for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment of the contribution by the donee organization the acknowledgment must contain the following information the amount of cash and a description but not value of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for any property contributed and a description and good-faith estimate of the value of any goods or services provided to the taxpayer in exchange for the contribution sec_170 the acknowledgment is contemporaneous if it is obtained by the taxpayer by the earlier of the date on which the taxpayer files a return for the taxable_year for which the deduction is claimed or the due_date including extensions of the return sec_170 additionally sec_170 disallows a charitable_contribution_deduction where the donee organization’s contemporaneous written acknowledgment is erroneous and is not a good-faith estimate of the value of goods or services it provided and where the taxpayer unquestioningly and self-servingly uses that erroneous statement to claim a charitable_contribution_deduction larger than the one to which he or she would be entitled under sec_170 118_tc_528 citing sec_1_170a-13 and sec_1_170a-1 income_tax regs aff’d 374_f3d_881 9th cir in response to the cash contribution made by rukan wheeler nat mailed them a letter dated date which stated that they had contributed dollar_figure in cash to nat and had received no goods or services in return respondent acknowledges that on its face the letter comports with the substantiation requirements of sec_170 however respondent argues the evidence shows that all unit owners including rukan wheeler received services from nat in return for their cash donations respondent contends these services included administrative work done by nat to facilitate the easement donation nat’s referral of miller samuel to mr mcgrath for the appraisal and the administrative work for which abc and the cobblestone board were paid_by nat and sms respondent claims that rukan wheeler unquestioningly and self- servingly relied on the letter which did not disclose the value of services received and that their claimed deduction should therefore be disallowed we disagree with respondent we have found that any administrative work completed by nat was done so that nat would be assured of holding an enforceable facade easement in perpetuity and that any benefits accruing to unit owners as a result of such work were incidental and insignificant nat’s referral of miller samuel had either no value or an insignificant value and rukan wheeler were not aware that a small part of their cash contribution made to nat was later paid to abc and the cobblestone board as all the services upon which respondent bases his argument were either insignificant or unknown to rukan wheeler we find the statements made by nat in the contribution acknowledgment letter sent to rukan wheeler were either not erroneous and not made in bad faith or alternatively that rukan wheeler did not unquestioningly and self-servingly rely on the statements to claim a deduction larger than the one to which they would have been entitled under sec_170 we therefore find that rukan wheeler complied with the substantiation requirements of sec_170 see eg 136_tc_294 in rejecting the commissioner’s substantiation argument in a facade easement case involving nat we considered whether the taxpayer had any knowledge contribution letters were inaccurate or whether services provided by nat had any value upon consideration of the evidence presented we additionally find that petitioners produced credible_evidence with respect to the cash contribution made by rukan wheeler sec_7491 therefore applies and shifts the burden_of_proof to respondent with respect to rukan wheeler’s cash contribution b whether the cash contributions were contributions or gifts under sec_170 a cash payment to a qualified_organization may be deductible under sec_170 if the payment is a contribution or gift under sec_170 as the supreme court has stated a payment of money generally cannot constitute a charitable_contribution if the contributor expects a substantial benefit in return 477_us_105 citing s rept no pincite see also singer co v united_states ct_cl if the transferor expects to receive a sufficient quid pro quo in exchange for the transferor’s transfer to charity the transfer is not deductible required cash contributions respondent first argues that petitioners’ cash contributions to nat were not made with the requisite charitable intent respondent asserts that petitioners made the cash payments because they knew they had to in order for nat to accept their facade easement donation and to send them the forms necessary to claim the resulting deduction respondent claims that the cash payments were thus made to receive a valuable benefit the ability to take a deduction for donation of the facade easement and are therefore not charitable_contributions we previously rejected this argument in kaufman v commissioner t c pincite stating that it is difficult to see how the cash donation benefits the donor other than in making possible the contribution of the associated property and giving rise to an added charitable_contribution_deduction an acceptable benefit we agree with the analysis in kaufman and reject this argument fee for services respondent next argues that petitioners’ cash payments to nat were part of a commercial quid pro quo transaction in which cash was paid in return for services performed by nat respondent contends these services included the administrative work for which abc and the cobblestone board were paid_by nat and sms certain administrative work done by nat and nat’s referral of miller samuel to cobblestone for the appraisal as a result respondent would have us find that the cash payments were not deductible as contributions or gifts under sec_170 we disagree if a transaction is structured in the form of a quid pro quo where it is understood that the taxpayer’s money will not pass to the charitable_organization unless the taxpayer receives a specific benefit in return and where the taxpayer cannot receive the benefit unless he pays the required price then the transaction does not give rise to a deduction under sec_170 822_f2d_844 9th cir affg 83_tc_575 aff’d sub nom 490_us_680 scheidelman v commissioner tcmemo_2010_151 for respondent to meet his burden_of_proof and succeed with his fee-for-services argument the evidence must show a quid pro quo that is reciprocally petitioners made a payment and nat provided services of substantial value kaufman v commissioner t c pincite we have already found that nat’s referral of miller samuel to cobblestone and the minor administrative work done by nat was of an insignificant value to petitioners with respect to the payments made by nat and sms to abc and the cobblestone board respondent has failed to show the cash contributions made by the dunlaps the smiths and rukan wheeler reciprocated nat’s undertakings because respondent failed to show that any petitioner was aware of the payments as a result we find respondent has not met his burden of proving a quid pro quo between nat and petitioners conditional payment respondent argues the amounts of the cash contributions to nat were based on the appraised value of the facade easement and therefore the contributions were conditional gifts for which no deduction is allowed sec_1_170a-1 income_tax regs provides that if as of the date of a gift a transfer for charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible according to respondent assuming the facade easement was appraised at zero nat would have refunded all of the cash contributions made by petitioners respondent’s argument is not entirely clear petitioners’ cash contributions were not made until after the miller samuel appraisal and consequently there was no chance that the miller samuel appraisal would result in nat’s refunding some percentage of petitioners’ contributions respondent’s proposed findings_of_fact hint that respondent is also arguing that a subsequent appraisal which placed a lower value on the facade easement than the miller samuel appraisal could result in portions of the cash contributions’ being refunded however we have found no evidence which would suggest that a subsequent appraisal which affected the value of the facade easement would result in any portions of the cash contributions’ being refunded to petitioners respondent’s only citation of evidence in his proposed findings_of_fact was misguided it referred to a repayment of the facade easement donation deduction by petitioners to the irs rather than nat’s refunding portions of the cash contribution to petitioners we find that respondent has not met his burden of proving the cash contributions were conditional gifts and therefore reject this argument failure to substantiate we have previously rejected respondent’s failure to substantiate his argument with respect to rukan wheeler see supra pp following the same logic we find that respondent has failed to prove his substantiation argument with respect to the dunlaps and the smithsdollar_figure 26petitioners showed that rukan wheeler were not aware of the payments made by nat and sms to abc and the cobblestone board although petitioners continued c conclusion on the cash contribution issue the dunlaps the smiths and rukan wheeler are entitled to charitable_contribution deductions under sec_170 for as a result of the cash contributions they made to nat in that year iv accuracy-related_penalties because we have found that the dunlaps the smiths and rukan wheeler were entitled to deductions for their cash contributions made to nat and respondent did not contest deductions claimed by other petitioners for cash contributions we consider only penalties arising from our disallowance of the facade easement donation deductions respondent determined penalties against all petitioners except for mr marks sec_6662 and b and imposes an accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement respondent argues that petitioners are liable for either a substantial or gross valuation penalty continued did not make such a showing with respect to the dunlaps and the smiths it was unnecessary for them to do so because respondent had the burden_of_proof with respect to the dunlaps and the smiths and failed to show that the dunlaps and the smiths were aware of the payments pursuant to sec_6662 and e or h dollar_figure sec_6662 imposes a penalty on that portion of an underpayment which results from a substantial_valuation_misstatement there is a substantial_valuation_misstatement if the value of any property claimed on the return is or more of the amount determined to be the correct amount sec_6662 sec_6662 increases the penalty to in the case of a gross_valuation_misstatement there is a gross_valuation_misstatement if the value is or more of the value determined to be the correct amount sec_6662 respondent bears the burden of production on the applicability of the accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also 116_tc_438 once respondent meets this burden petitioners bear the burden_of_proof including the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith see higbee v commissioner t c pincite the facts of these cases lead us to conclude 27respondent concedes that no petitioner is liable for the sec_6662 penalty because of negligence or disregard of rules or regulations that respondent has met his burden of production with respect to the accuracy-related_penalty petitioners argue that accuracy-related_penalties do not apply because petitioners meet the reasonable_cause defense of sec_6664 pursuant to that section accuracy-related_penalties under sec_6662 do not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith the reasonable_cause exception does not apply however in the case of a substantial or gross_valuation_overstatement with respect to property for which a charitable_contribution_deduction was claimed under sec_170 unless the claimed value of the property was based on a qualified_appraisal by a qualified_appraiser and the taxpayer made a good_faith investigation of the value of the property sec_6664 a whether petitioners meet the reasonable_cause and good_faith exception whether taxpayers acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including their efforts to assess their proper tax_liabilities their knowledge and experience and the extent to which they relied on the advice of a tax professional sec_1_6664-4 income_tax regs we agree with petitioners that they acted with reasonable_cause and that they acted in good_faith reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 sec_1_6664-4 income_tax regs we have previously held that for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners claim they relied upon professional advice provided by herrick feinstein miller samuel and their individual return preparers petitioners were aware the cobblestone board had retained herrick feinstein to review the facade easement donation deduction petitioners also received the herrick feinstein opinion letter which concluded that the facade easement donation constituted a qualified_conservation_contribution which could be deducted pro_rata by each unit owner no one from herrick feinstein was called to testify at trial citing 6_tc_1158 aff’d 162_f2d_513 10th cir respondent contends that we should infer from petitioners’ failure to call any witnesses from herrick feinstein that their testimony would have been unfavorable to petitioners however if a witness is equally available to both parties and neither party calls that witness at trial then no adverse inference is warranted see 862_f2d_1282 7th cir 469_f2d_1183 9th cir aff’g on this issue rev’g on another issue 51_tc_337 grossman v commissioner tcmemo_1996_452 aff’d 182_f3d_275 4th cir respondent has given us no reason to believe that a witness from herrick feinstein was not equally available to both parties thus we do not apply the adverse inference rule see 134_tc_1 dang v commissioner tcmemo_2002_117 although we do not make an adverse inference from petitioners’ failure to have someone from herrick feinstein testify we do not believe petitioners have proven that their reliance on herrick feinstein’s opinion letter was reasonable petitioners provided no evidence concerning the fact that mr russo did not sign the opinion letter or that the opinion letter appears to have been written after date given that the opinion letter cites a document not released until that month a point after which many of petitioners had already filed their tax returns claiming a deduction resulting from the facade easement donation we also note that petitioners apparently made no inquiries into herrick feinstein’s qualifications to represent cobblestone we find petitioners have not proven that their reliance on herrick feinstein’s advice was reasonable petitioners also cannot rely on advice given to them by their individual tax advisers respondent again contends that under the rule in wichita terminal elevator co 6_tc_115 we should infer from petitioners’ failure to call their tax advisers as witnesses that the advisers’ testimony would have been unfavorable to petitioners however if a witness is equally available to both parties and neither party calls that witness at trial then no adverse inference is warranted see 862_f2d_1282 469_f2d_1183 grossman v commissioner tcmemo_1996_452 in this case the advisers were equally available to both parties indeed respondent subpoenaed petitioners’ tax advisers and originally intended to call them as witnesses but then chose not to do so thus we do not apply the adverse inference rule see jordan v commissioner t c pincite although we do not make an adverse inference from petitioners’ failure to call their tax advisers we do not believe petitioners have proven they reasonably relied on the advice of their advisers we have found a failure to prove reasonable reliance when taxpayers do not call their tax advisers to testify and rely only on their own self-serving testimony heller v commissioner tcmemo_2008_232 aff’d 403_fedappx_152 9th cir see also swanson v commissioner tcmemo_2009_31 considering the only evidence presented is petitioners’ self- serving testimony that they relied on their advisers’ advice and supplied their advisers with all necessary and accurate information we do not believe petitioners have satisfied the three-pronged test of 115_tc_43 to prove their reliance on the advice given to them was reasonabledollar_figure 28we separately note the situation arising with anderson honey’s adviser mr patel who died before the trial although they could not call mr patel to testify anderson honey made no attempt to prove their reasonable reliance by other means such as calling someone from mr patel’s company arthur green co p c to testify we therefore do not believe anderson honey have proved they reasonably relied on mr patel’s advice although their claimed reliance on advice given to them by herrick feinstein and their tax advisers does not benefit petitioners other facts support a finding that petitioners acted reasonably and in good_faith we first note that petitioners disclosed the contribution of the facade easement on their tax returns see 135_tc_471 considering disclosure on tax returns as a factor to be considered in the reasonable_cause and good_faith test aff’d 668_f3d_888 7th cir petitioners attached to their tax returns qualified appraisals completed by a qualified_appraiser discussed infra pp as well as forms which substantially complied with respondent’s requirements with regard to forms respondent points out that petitioners failed to fully complete their forms however the appropriate standard by which to judge forms is substantial compliance see 100_tc_32 a taxpayer has substantially complied with substantiation requirements if he or she ‘provided sufficient information to permit respondent to evaluate his or her reported contributions as intended by congress ’ simmons v commissioner tcmemo_2009_208 quoting smith v commissioner tcmemo_2007_368 aff’d 364_fedappx_317 9th cir petitioners did fill in the most pertinent information on their forms including cobblestone’s address and the owners’ respective unit numbers the overall physical condition of the donation being a historic preservation easement donation their unit’s portion of the appraised value of the easement and that the type of property donated was real_estate nat and mr miller properly certified the portions of the forms they were required to certify petitioners also listed the amounts of the deductions they claimed on schedules a of their tax returns respondent first argues the forms are not sufficient because petitioners did not complete all portions however the instructions for form_8283 indicate that the only portions of the form petitioners did not complete regarding the donor’s cost or basis in the donated property the date the donor acquired the property and how the donor acquired the property are not absolutely necessary the instructions notify the taxpayer that these portions may be left blank if the taxpayer has reasonable_cause and attaches an explanation to the return instructions for form_8283 rev although petitioners did not demonstrate reasonable_cause or attach explanations we do not believe the portions of forms petitioners left blank are necessary to substantially comply with the instructions respondent also argues that the forms are not sufficient because petitioners failed to describe the easement in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was contributed as required by sec_1_170a-13 income_tax regs we disagree petitioners included both cobblestone’s address and the fact that a historic preservation easement was donated comparing forms with mr miller’s appraisal we believe it is obvious that the property described in forms is the same property appraised in the appraisal we find petitioners’ forms substantially complied with the instructions and that petitioners made a good-faith attempt to report their contributions petitioners also received mr miller’s appraisal which concluded that the fair_market_value of the facade easement wa sec_12 of the appraised value of cobblestone see east llc v commissioner tcmemo_2011_84 considering the taxpayers’ appraisal as evidence of reasonable_cause and good_faith as explained further below mr miller was a qualified_appraiser and the appraisal was a qualified_appraisal we find that petitioners’ reliance on the miller samuel appraisal was reasonable under the three-pronged test in 115_tc_43 although petitioners did not call mr miller to testify at trial we have no reason to believe that mr miller was not equally available to both parties and therefore do not apply the adverse inference rule_of wichita terminal elevator co v commissioner 6_tc_1150 see 862_f2d_1282 469_f2d_1183 dang v commissioner tcmemo_2002_117 grossman v commissioner tcmemo_1996_452 in addition the evidence showed that mr miller was a competent professional who had sufficient expertise to justify reliance petitioners provided necessary and accurate information to mr miller in allowing him to inspect both the interior and exterior of cobblestone as part of the appraisal and petitioners actually relied in good_faith on mr miller’s judgment by using his easement valuation on their tax returns which all materials they had received including the primoli letter supported as a reasonable valuation see eg evans v commissioner tcmemo_2010_207 finding good_faith and reasonable reliance after considering the appraiser’s qualifications and background access to relevant details of the property and reliance upon the appraisal in claiming a deduction in the light of all of the facts and circumstances we find that petitioners acted reasonably and in good_faith and hold that they are not liable for accuracy-related_penalties under sec_6662 and b resulting from substantial understatements of income_tax we must still consider whether petitioners satisfied sec_6664 so as to make the reasonable_cause defense applicable to the sec_6662 and h penalties resulting from valuation misstatements b whether a qualified_appraiser made a qualified_appraisal and petitioners made a good-faith investigation of the value of the easement the reasonable_cause exception does not apply in the case of a substantial or gross_valuation_overstatement with respect to property for which a charitable_contribution_deduction was claimed under sec_170 unless the claimed value of the property was based on a qualified_appraisal by a qualified_appraiser and the taxpayer made a good_faith investigation of the value of the property sec_6664 whether mr miller was a qualified_appraiser respondent claims that mr miller is not a qualified_appraiser because he was referred to mr mcgrath by nat and because he allegedly did not have experience valuing facade easementsdollar_figure sec_1_170a-13 income_tax regs states that an individual is not a qualified_appraiser with respect to a particular donation 29respondent has not otherwise alleged that mr miller did not meet the qualified_appraiser requirements under sec_1_170a-13 income_tax regs if the donor had knowledge of facts that would cause a reasonable person to expect the appraiser falsely to overstate the value of the donated property respondent argues nat’s referral of miller samuel violates this regulation we disagree although nat told miller samuel to send mr mcgrath a proposal letter there is no evidence that petitioners were or should have been aware of this fact even if they were or should have been aware of nat’s referral we do not believe that fact standing alone would matter to a reasonable person considering that even the nps’ historic preservation easement guide advised potential preservation easement donors to check with easement holding organizations for qualified_appraiser recommendations it is not entirely clear why respondent questions mr miller’s qualifications respondent has not alleged that mr miller failed to include his qualifications in the appraisal or failed to sign a declaration stating that his qualifications as described in the appraisal qualify him to make appraisals of the type of property being valued it appears respondent is attempting to use mr miller’s alleged lack of experience valuing facade easements as additional evidence that he would overstate the value of the facade easement at nat’s request ie that nat wanted mr miller to appraise the property because he did not know what he was doing and would be a mere puppet nat could use to obtain a higher appraisal valuation we reject these insinuations on two grounds first even if we assume respondent’s allegation that mr miller had no experience valuing facade easements is true we believe mr miller had the qualifications necessary to properly research and value the cobblestone facade easement mr miller was president chief_executive_officer and cofounder of miller samuel he is also a licensed real_estate appraiser in new york and a cofounder and managing principal of miller cicero llc which provides commercial real_estate_valuation services second sec_1_170a-13 income_tax regs requires that a donor have knowledge of facts that would cause a reasonable person to expect the appraiser to falsely overstate the value of the donated property the evidence does not suggest that petitioners were aware of mr miller’s lack of experience valuing facade easements or that such awareness would cause a reasonable person to believe mr miller would falsely overstate the value of the facade easement indeed we believe that on the basis of mr miller’s qualifications and background a reasonable person would not believe that mr miller would falsely overstate the value of the facade easement for the reasons stated above we find mr miller was a qualified_appraiser whether mr miller’s appraisal was a qualified_appraisal sec_1_170a-13 and ii income_tax regs specifically requires that a qualified_appraisal be made not earlier than days before the date of the contribution nor later than the due_date of the return including extensions on which a deduction is first claimed or reported be prepared signed and dated by a qualified_appraiser contain the name address identifying number and qualifications of the qualified_appraiser and if the qualified_appraiser is acting in his or her capacity as a partner in a partnership an employee or an independent_contractor engaged by a person other than the donor the name address and taxpayer_identification_number of the partnership or the person who employs or engages the qualified_appraiser contain a statement that it was prepared for income_tax purposes contain a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was contributed include the terms of any agreement of understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property including an agreement that restricts temporarily or permanently a donee’s right to dispose_of the property show the date on which the property was contributed show the fair_market_value of the property on the date of contribution show the method of valuation and the specific bases for the valuation and show the date on which the appraisal was made in bond v commissioner t c pincite this court considered whether certain aspects of the above-referenced regulations were mandatory or directory and whether the taxpayer in that case had substantially complied with the regulations so as to be entitled to a charitable_contribution_deduction we found the requirements to be directory rather than mandatory and found the taxpayer to have substantially complied with the qualified_appraisal requirements because substantially_all of the information required had been provided except the qualifications of the appraiser on the form_8283 attached to the return in 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir the taxpayers claimed a charitable_contribution_deduction for a donation of shares of a stock that was not publicly traded the taxpayers however had not obtained qualified appraisals before filing their returns for the years at issue the irs disallowed portions of the deductions because of the lack of qualified appraisals the taxpayers countered that they had substantially complied with the appraisal requirements and attempted to rely on bond we rejected the taxpayers’ argument because the taxpayers had not provided any of the information required by sec_170 and the regulations thereunder taken together bond and hewitt provide a standard by which we can consider whether petitioners provided sufficient information to permit respondent to evaluate their reported contributions as intended by congress smith v commissioner tcmemo_2007_368 respondent argues that mr miller’s appraisal is not a qualified_appraisal as defined in sec_1_170a-13 income_tax regs because it fails to adequately describe the property contributed does not include a description of the terms of the use sale_or_other_disposition of the property contributed does not provide the date of the contribution does not include a statement that the appraisal was prepared for income_tax purposes does not disclose mr miller’s relationship with nat fails to accurately identify the method of valuation used to determine the fair_market_value of the facade easement or to adequately describe the specific basis for valuation and does not contain the appraised fair_market_value of the property on the date of contribution petitioners argue that the appraisal meets the requirements of a qualified_appraisal and that even if it does not petitioners have substantially complied with those requirements we agree with petitioners that the appraisal substantially complied with the regulations we address each of respondent’s assertions below respondent asserts that the appraisal fails to adequately describe the property contributed because it focuses on cobblestone itself rather than the facade easement donated we disagree the appraisal thoroughly describes cobblestone and contains a lengthy discussion of historic preservation easements we find it is clear from the appraisal as a whole that a historic preservation easement is being contributed and that the appraisal describes this easement respondent asserts that the appraisal does not include a description of the terms of the use sale_or_other_disposition of the property contributed because it did not contain an exact description of the restrictions in the facade easement we disagree the easement restrictions are described as prohibiting demolition limiting construction and development without nat approval prohibiting changes to the exterior without nat review and approval requiring preservation maintenance and requiring periodic inspection of the exterior we find this description adequate respondent asserts that the appraisal does not provide the date of the contribution however we have found this requirement to be satisfied when taxpayers include the dates on their form_8283 attached to their tax returns see simmons v commissioner tcmemo_2009_208 petitioners did include the date of donation on their forms we find this requirement was satisfied respondent asserts that the appraisal does not include a statement that the appraisal was prepared for income_tax purposes we agree however the appraisal does state it is our understanding that the appraisal will be used by the individual units sic owners within the condominium association in connection with a donation of the historic facade preservation easement to the national architectural trust nat a qualified_organization under sec_170 under the internal_revenue_code therefore the intended users are the property owner the donee organization nat and the internal_revenue_service irs we have previously found such statements satisfy the requirement that an appraisal include a statement that the appraisal was prepared for income_tax purposes see id respondent asserts that the appraisal does not disclose mr miller’s relationship with nat and therefore failed to identify parties employing or engaging him other than the donor however mr miller was not employed or engaged by nat all mr miller’s fees were paid_by the cobblestone unit owners who were donating the easement and miller samuel was chosen for the appraisal by the cobblestone board although mr miller did have some contact with nat we do not believe it rose to the level of an engagement as contemplated by the regulations respondent asserts that the appraisal fails to accurately identify the method of valuation used to determine the fair_market_value of the facade easement or to adequately describe the specific basis for valuation respondent claims mr miller’s appraisal does not satisfy these requirements because it mechanically applied a percentage to the fair_market_value of cobblestone to determine the reduction in cobblestone’s fair_market_value resulting from the facade easement donation respondent cites scheidelman v commissioner tcmemo_2010_151 in support of his argument in scheidelman we stated that the application of a percentage to the fair_market_value before conveyance of the facade easement without explanation cannot constitute a method of valuation as contemplated under sec_1_170a-13 income_tax regs we disagree with respondent mr miller’s appraisal clearly identified the method of valuation as the market data analysis approach in addition the appraisal did not mechanically apply a percentage reduction to the fair_market_value of cobblestone instead as in simmons the appraisal recognized an irs accepted diminution in value between and and then applied the specific facts of the case mr miller’s appraisal considered that in a more heavily regulated market like manhattan the lower end of the range is more appropriate since the market_value impact of this modification of the bundle of rights on value would likely be less than a minimally regulated market mr miller’s appraisal also recognized that three sides of cobblestone faced the street as opposed to the usual one and that cobblestone would lose the ability to advertise on the east facade as it had done in the past after considering these facts together the appraisal concluded that the facade easement would cause a reduction in cobblestone’s fair_market_value we therefore find mr miller’s appraisal adequately described the specific basis for valuation finally respondent asserts that the appraisal does not contain the appraised fair_market_value of the property on the date of contribution rather the appraisal 30the court_of_appeals for the d c circuit noted that the appraiser in that case had relied upon an article prepared by mark primoli an irs employee which stated that ‘internal revenue service engineers have concluded that the proper valuation of a facade easement should range from approximately to of the value of the property ’ the commissioner argued that the appraiser arbitrarily picked a percentage between and 646_f3d_6 d c cir aff’g tcmemo_2009_208 valuation is given as of date one day before the easement was donated although respondent is correct and there was not strict compliance with the regulations this violation is a minor one we find this violation standing alone is not substantial we find that even though the appraisal did not strictly comply with all regulatory requirements it substantially complied with them and is therefore a qualified_appraisal see bond v commissioner t c pincite whether petitioners made a good-faith investigation of the value of the facade easement we have previously held that when taxpayers show they reasonably and in good_faith rely on an appraisal report for purposes of satisfying the general reasonable_cause and good_faith requirement of sec_6664 such reliance may also satisfy the good-faith investigation requirement of sec_6664dollar_figure 31in evans v commissioner tcmemo_2010_207 n we stated petitioners have satisfied the general reasonable_cause and good_faith requirement of sec_6664 by showing that they had reasonably and in good_faith relied on messrs wood and keegan whom they had commissioned to conduct an appraisal of the facade easements in doing so petitioners had axiomatically caused to be made on their behalf and in good_faith an investigation of the value of the contributed_property thus in petitioners’ case the good_faith investigation continued for the reasons stated supra pp regarding petitioners’ good-faith reliance on mr miller’s appraisal we find that petitioners made a good-faith investigation of the value of the facade easement contributed to nat c sec_6664 conclusion on the basis of the analysis above we have found that petitioners meet the reasonable_cause defense of sec_6664 petitioners have also shown that the claimed value of the facade easement was based on a qualified_appraisal by a qualified_appraiser and that petitioners made a good-faith investigation of the value of the facade easement as required by sec_6664 as a result we conclude that petitioners are not liable for the accuracy-related_penalties under sec_6662 v conclusion we find petitioners improperly claimed charitable_contribution deductions resulting from the donation of the facade easement to nat further we find the dunlaps the smiths and rukan wheeler are entitled to charitable_contribution continued requirement of sec_6664 is subsumed under the general reasonable_cause and good_faith requirement of sec_6664 consequently our analysis of petitioners’ satisfaction of the requirements of sec_6664 extends to and includes the good_faith investigation requirement of sec_6664 deductions resulting from cash contributions they made to nat finally we find petitioners are not liable for accuracy-related_penalties under sec_6662 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
